Citation Nr: 1142140	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  10-08 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUE

Entitlement to a rating in excess of 10 percent for herniated lumbar discs at L2-L3 and L4-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The Veteran served on active duty from July 1984 to February 1988; January 16 to January 23, 1991; and September 2001 to May 2003.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the RO.  

In September 2010, during the course of the appeal, the Veteran had a video conference with the undersigned.  

After reviewing the record, the Board finds that additional development of the evidence is warranted prior to further consideration by the Board.  Accordingly, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

During his September 2010 video conference, the Veteran testified that since his last VA examination in November 2008, his low back symptoms had gotten worse.  He stated that the pain radiating from his low back into his legs was more intense and that he was having back spasms for which he took medication.  He noted that he was receiving treatment for his back through the VA Community Based Outpatient Clinic in Pahrump, Nevada, part of the VA Southern Nevada Health Care System.  He also testified that his service-connected low back disorder caused him to miss one to two weeks of work per year.  

The report of the November 2008 VA examination was negative for any findings of spasms.  During that examination, the Veteran reported that since 1996, he had been a small engine mechanic for Ahern Rentals Company and that he had lost less than one week of work during the previous year.  An EMG and nerve conduction studies were normal.
Records dated through August 2010 reflect the Veteran's VA treatment for a low back disorder.  The most recent records show that he is taking medication for pain and muscle spasms.  

The evidence dated since the Veteran's last VA examination suggests that at least some of his back symptoms may have increased in severity.  Since he was last examined by VA approximately three years ago, an additional examination is warranted.  Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's records from the VA Southern 
Nevada Health Care System, reflecting his treatment since July 2010.  

Efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b)(West 2002); 38 C.F.R. § 3.159(c)(2) (2011).

2.  Request that Ahern Rentals Company provide copies of the Veteran's employment records, including, but not limited to, attendance records; records of tardiness; the number of days lost or tardy, due to low back disability; job descriptions; reports of duty limitations or job changes related to low back disability; and reports of vocational rehabilitation or job retraining due to low back disability.  

If the employer does not have such documents, request that he or she provide a statement on business letterhead stationary addressing the foregoing concerns.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

If the requested employment records are unavailable, notify the Veteran of that fact in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(e) (2011).

3.  When the actions in parts 1 and 2 have been completed, schedule the Veteran for orthopedic and neurologic examinations to determine the extent of impairment attributable to his service-connected herniated lumbar discs at L2-L3 and L4-S1. All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  

The examiners must report the following:  

a)  The Veteran's range of lumbar spine motion or, if ankylosis is present, whether it is favorable or unfavorable.
 
b)  Whether there is associated muscle spasm, guarding, or localized tenderness which does or does not result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis; 

c)  Whether there is a vertebral body fracture with loss of 50 percent or more of the height;

d)  Whether there are any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment;

e)  Whether, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in this particular individual should be considered normal for him, even though it does not conform to the normal range of motion;

f)  The total duration of incapacitating episodes over the past 12 months, e.g. a total duration of at least two weeks but less than four weeks; a total duration of at least four weeks but less than six weeks; a total duration of at least six weeks (Please note:  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.).  

g)  Whether there is a lack of normal endurance and functional loss due to pain and pain on use, including that experienced during flare ups; 

h)  Whether there is weakened movement, excess fatigability, and/or incoordination; 

i)  The effects of the service-connected herniated lumbar disc at L2-L3 and L4-S1 on the Veteran's ordinary activity, including but not limited to, his employment and his ability to perform his activities of daily living. 

4.  When the actions in parts 1, 2, and 3 have been completed, undertake any other indicated development.  Then readjudicate the issue of entitlement to an increased rating for herniated lumbar discs at L2-L3 and L4-S1.  

If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matter the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



(CONTINUED ON THE NEXT PAGE)
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

